Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 5/19/2022, see page 2 through 6 of the remarks, also telephone interview on May 31, 2022, with respect to amended claims 3, 5, 9 and 15, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(a) rejection and rejection of 102(a)(1) for claims 1-7 and 9-16, are hereby withdrawn.    
             The claims 1-7 and 9-16 now renumbered as 1-15 are allowed.  

                                               EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Nicholas P. Coleman, Reg No. 66,602), on May 31, 2022, without traverse.

           The amended claims 3, 5, 9 and 15 as follows: 
          Cancel claim 8.
           Claim 3. (Currently Amended) 	The system according to claim 1, wherein the processing unit (4) is configured for outputting at least one overview image of the human scalp (S) together with a respective indication for a donor region, a recipient region, or a donor and recipient region (6,7), and associated information based on the analyzed image data, the associated information comprising hair statistic information for the indicated donor or recipient region (6,7).  
           Claim 5. (Currently Amended) The system according to claim 1, wherein the processing unit (4) is configured to enable a designing or manually adaption of a pre-defined or proposed geometric shape of a recipient or donor region,  position of a recipient or donor region (6,7), or a geometric shape and position of a recipient or donor region, in an outputted overview image of the scalp (S).
           Claim 8. (Cancelled)
           Claim 9. (Currently Amended) A method of providing images of a human scalp (S) and associated information for assisting in hair transplant planning, the method comprising the steps of:
           acquiring at least one, scale calibrated overview image of the scalp (S) of a patient’s head (8), by a camera (2) associated with a support (1), wherein the support (1) comprises a head support configured to position the patient’s scalp (S) at a fixed position with respect to the camera (2) or for enabling an acquisition of the at least one scale calibrated overview image of the patient’s scalp (S) from predefined angles,
           	acquiring a plurality of associated microscopic images within different regions of the scalp (S), by a microscopic camera, 
           processing or analyzing the acquired image data of the at least one scale calibrated overview image and microscopic images by a processing unit (4), 
           said processing or analyzing step comprising measuring areas of the human scalp (S), identifying and measuring hair in microscopic images, or quantitatively planning a hair transplant operation,
           	outputting at least one overview image of the scalp (S) and associated information based on the acquired image data. 
           Claim 15. (Currently Amended) A computer program product comprising a computer program comprising non-transitory computer readable medium instructions arranged to, when executed by a computer, execute at least part of the method according to claim 9.


                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a hair transplant planning system. In particular, the application relates to a system for providing images and15 associated information of a human scalp for assisting in planning of a hair transplantation. 
           Based on applicant’s amendment, with respect to claim 1, representative of claim 9, the closest prior art of record (Zingaretti), reference is directed to generally to management of cosmetic and dermatological procedures. In particular, this disclosure relates to hair loss management systems, devices and methods of their use, including hair transplantation planning systems or other systems, devices and apparatus for planning hair loss treatment options and methods of their use. But do not teach or suggest, among other things, “for acquiring at least one “scale calibrated” overview image of a human scalp of a patient's head, a microscopic camera, being configured for acquiring a plurality of microscopic images within different regions of the scalp configured to process or analyze image data provided by the “camera and the microscopic camera”, for “measuring areas of the human scalp”, identify and measure hair in microscopic images or quantitatively plan a hair transplant operation, “head support” configured to position a patient’s scalp at a “fixed position” with respect to the associated camera or for enabling an acquisition of a plurality of overview images from the patient's scalp from “predefined angles”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Zingaretti) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
May 31, 2022